Citation Nr: 0202471	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  95-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to March 
1981.

This appeal originates from a decision dated in November 1994 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas, which, 
among other things, denied the veteran's claim for service 
connection for PTSD.  The veteran timely appealed this 
decision to the Board of Veterans' Appeals (Board).  In May 
1998, the Board denied the veteran's claim for service 
connection for PTSD.  

The veteran appealed the denial of his claim for service 
connection to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 1999 Order, the Court granted a 
joint motion for remand, vacated the Board's decision and 
remanded the case for proceedings consistent with the joint 
motion. 

Pursuant to the Court's Order, in August 1999, the Board 
remanded the claim to the Regional Office for further 
development.  The requested development has been completed to 
the extent possible.  However, as the denial of the claim has 
been continued, the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All necessary notification and development action has 
been accomplished. 

2.  Service medical records reflect no evidence of a 
psychiatric disorder; on service separation examination, the 
veteran's psychiatric evaluation was normal.

3.  A medical opinion dated in January 1997 relates a 
diagnosis of PTSD to claimed traumatic events from the 
veteran's childhood and personal assaults during service.
4.  There is no credible evidence to corroborate the 
occurrence of the veteran's claimed personal assaults during 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 1154, 5103(A), 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations which 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Except as otherwise noted, these 
regulations also are effective November 9, 2000.  Id.

The record reflects that the Regional Office has had the 
opportunity to consider, and the veteran has had the 
opportunity to prosecute, the claim on appeal in light of the 
change in law and regulations and that the requirements of 
the new law have, essentially, been satisfied.  

The veteran has been afforded the opportunity to testify, in 
his behalf, at an RO hearing in February 1996.  Moreover, by 
virtue of various documents prepared by the RO in connection 
with the appeal, to specifically include the August 2001 
Supplemental Statement of the Case (SSOC), the veteran and 
his representative have been advised of the applicable laws 
and regulations and basis for the denial, and, hence, have 
been given notice of the information and evidence needed to 
substantiate the claim.  Contrary to the assertions set forth 
in the October 2001 submission from the veteran's attorney, 
the August 2001 SSOC furnished to both the veteran and his 
attorney includes the text of 38 C.F.R. § 3.304(f), which 
details the requirements for establishing entitlement to 
service connection for PTSD.  The SSOC further provides a 
detailed discussion of the basis for the denial of the 
claim-the lack of credible evidence to support the 
allegation that the claimed in-service stressors actually 
occurred.  

Furthermore, VA has conducted reasonable efforts to assist 
him in obtaining evidence necessary to substantiate his 
claim, to include by requesting that the veteran to provide a 
comprehensive personal assault stressor statement in 
accordance with VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III,  5.14 (c)(4, 6 and 7), requesting medical records from 
the treatment providers indicated by the veteran and 
obtaining his personnel records.  In fact, it appears that 
all evidence identified by the veteran as relative to this 
claim has been obtained and associated with the claims file.  

Under these circumstances, the Board determines that the 
claim is ready to be considered on the merits.  


Background

The veteran has alleged that he has developed PTSD as a 
consequence of sexual assaults by male soldiers on two 
occasions while on active duty and serving in Germany.

The service medical records reflect that his entrance 
physical examination from April 1980 was negative for any 
abnormalities.  In December 1980, while stationed in Germany, 
the veteran was seen for complaints of blood in his stools.  
Physical examination of the veteran's rectum revealed two 
fissures and the veteran was provided with medication.  There 
is no record, medical or otherwise which reflects that the 
veteran was seen after allegedly being assaulted.  Although 
the veteran has argued that he was infested with body lice as 
a consequence of the second assault, there is no record of 
treatment for body lice.

On psychiatric examination in December 1980, the veteran 
reported a history of a life-long homosexual intent.  While 
he indicated that he was presently non-active, he expressed 
concern about his future involvements and the problems it 
would cause him in the Army.  On mental status examination, 
it was noted that the veteran was not manifesting any 
chronic/severe personality disorder and that further 
rehabilitative psychotherapy was not then warranted.  It was 
further noted that probability of success in the military was 
highly doubtful due to his homosexuality and he was 
recommended for discharge.  

On the Report of Medical History completed by the veteran for 
his January 1981 separation physical examination, the veteran 
reported problems with a number of the listed conditions, 
including depression or excessive worry.  The veteran also 
listed that he had been hospitalized prior to service for a 
nervous breakdown and had been treated for a dislocated 
elbow.  The examiner noted that all physical complaints were 
functional and appeared to be related to stress, aggravated 
by enlistment.  The examiner further noted that the veteran 
had a history of reaction to some medication used for stress 
and given to the veteran by a psychiatrist.  Finally, the 
examiner noted that the veteran had not disclosed any of the 
medical complaints on his entrance examination.

Personnel records received in response to the August 1999 
remand included the veteran's DD 214, Certificate of Release 
or Discharge from Active Duty that noted that the veteran was 
discharged due to "unsuitability-homosexuality."

In connection with his April 1993 claims for benefits, the 
veteran was scheduled for a number of VA medical examinations 
in May 1993.  However, the record reflects that the veteran 
failed to report for his scheduled examinations.

The veteran provided testimony at a hearing at the RO in 
February 1996.  The veteran described two incidents in 
service of attempted rape.  The first occurred in his room 
when a soldier entered through an open window and wrestled 
with the veteran.  According to the veteran, no penetration 
occurred.  The veteran said that he told his roommate about 
the incident.  The second incident involved a sergeant.  The 
veteran said that he went to the sergeant's room to discuss 
items related to his military education.  He shared a drink 
with the sergeant and the sergeant eventually attempted to 
have sex with the veteran but did not.  The veteran described 
being angry about the first incident and wanting to hurt 
someone.  He said that he saw a chaplain for counseling and 
was told to let it go.  He also said that he reported the 
incident to the military police (MP) but nothing happened.  
The veteran said that he reported the second incident to his 
company commander and asked for a transfer but was refused.  
He then asked for a discharge.  The veteran intimated that he 
was discharged for homosexuality.  The veteran also said that 
he sought medical treatment after the second incident because 
he developed body lice from the contact.  

Also associated with the claims file are VA treatment records 
covering the period from September 1983 to October 1988 and a 
number of inpatient hospital reports from April 1993 to March 
1997.  The hospital summaries document the veteran's medical 
history.  At no time did the veteran relate that he was 
sexually assaulted while in service.  The veteran disclosed 
on several occasions that he had been raped by his older 
brother but did not refer to any incidents associated with 
service.  The veteran was not diagnosed with PTSD during any 
of these hospitalizations or on any of the outpatient visits.  
The records also noted treatment provided to the veteran for 
a variety of conditions to include detoxification from 
alcohol and drug abuse.

The only reference to PTSD and the veteran's period of 
service comes from a statement written by a VA physician in 
January 1997 and treatment notes from the same physician 
dated in February 1997.  In her statement, the VA physician 
indicated that it was her belief that traumatic events from 
the veteran's childhood and from his tour of duty in the Army 
were responsible for his PTSD.  She said that the veteran was 
assaulted and raped by two soldiers, one of whom was a 
sergeant.  In her February 1997 admission note, the VA 
physician noted a diagnosis of PTSD, secondary to child 
abuse.

Additional evidence received pursuant to the Board's August 
1999 remand essentially consists of the veteran's response to 
the personal assault development letter, and a statement, 
dated in December 2000, from a friend.  The response to the 
personal assault development letter essentially reiterate the 
veteran's assertions regarding the incidents in service as 
noted above.  The statement from the veteran's friend notes 
that he has known the veteran for six years and that he 
witnessed one of the veteran's nightmares, after which he was 
told about the veteran's experiences during service.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection for PTSD requires (1) a current 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The Board notes that in June 1999, 38 
C.F.R. § 3.304(f) was amended, effective retroactively to 
March 7, 1997, to revise the provisions regarding the type of 
evidence required to establish service connection for PTSD.  
The amended regulation is deemed to be more favorable to the 
veteran and as such, his claim will be considered in light of 
the new regulation.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
PTSD.  

The Board acknowledges that the veteran has a diagnosis of 
PTSD from a VA physician, as noted in the physician's January 
1997 statement and from an admission note by the physician in 
February 1997; that physician related the veteran's PTSD to 
claimed traumatic events from his childhood and being raped 
in service.  However, for purposes of establishing service 
connection for PTSD, VA is not required to accepted a PTSD 
diagnosis based on an unsubstantiated history.  See Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).  Significantly, in 
this case, the Board finds that the record is devoid of 
evidence corroborating the occurrence of the veteran's 
claimed stressors-his in-service sexual assaults.  Hence, 
one, essential criterion for establishing service connection 
for PTSD, as set forth in 38 C.F.R. § 3.304(f), is not met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and  
"consistent with circumstances, conditions or hardships of 
service."  See  38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case, the veteran served during a period of peacetime 
in Germany from June 1980 to March 1981.  Hence, he clearly 
did not engage in combat, and his alleged stressors are not 
related to combat.  Accordingly, the veteran's lay 
statements, alone, are not sufficient to establish the 
occurrence of his stressors; rather, corroborating evidence 
is needed to support the claim for service connection.  Id.

The veteran has had an opportunity to set forth his 
allegations regarding PTSD during his February 1996 RO 
hearing, and in various statements, to include his response 
to the RO's personal assault development letter in October 
1999.  During his hearing, the veteran testified that he was 
not raped, but described the two events as attempted rapes.  
He said that he reported the attacks to his company 
commander.  He also said that he sought medical treatment 
after the second attack.  Careful review of the record 
reveals there is no evidence in the veteran's personnel file 
or SMRs to reflect that a report of attempted rape was made 
or that medical attention was provided.  The veteran also 
stated that he was treated for body lice following his 
contact with his second attacker.  However, there is no entry 
in the SMRs or other evidence to corroborate this assertion 
by the veteran.

There also is otherwise no evidence to corroborate the 
occurrence of the veteran's claimed in-service stressful 
experiences.  The record reflects that the veteran was 
hospitalized in VA Medical Centers on a number of occasions 
between 1993 and 1996.  These hospital summaries are 
significant for notations of the veteran's history of past 
medical problems and other events in the veteran's life.  The 
summaries note that the veteran said that he was raped when 
he was four by an older brother as well as by a significant 
other.  In addition, they provide the first diagnosis of 
PTSD, shown during hospitalization in November 1996, and 
which related the diagnosis to the veteran's reported severe 
sexual abuse by an older half brother.  None of the hospital 
summaries reflect any report of rape, or attempted rape while 
in service.  In fact, the summaries contain little reference 
to the veteran's period of service at all except to note that 
he served honorably from 1980 to 1981.

The veteran's attorney has argued that VA has not complied 
with the provisions of 38 U.S.C.A. § 1154(a).  The Board has 
considered the places, types and circumstances of the 
veteran's service as documented by his personnel and service 
medical records, as well as all pertinent medical and lay 
evidence in the adjudication of this appeal.  The fact 
remains, however, that because the veteran's alleged in-
service stressors are not combat related, credible evidence 
other than the veteran's own assertions is needed to 
corroborate the occurrence of the claimed stressful 
experiences.  Simply stated, such evidence is lacking in this 
case, and there is nothing within the provisions of section 
1154(b) (or elsewhere) that provides an exception to this 
evidentiary requirement.  

While it has been argued that the lay statement from the 
veteran's friend, dated in December 2001, corroborates the 
veteran's allegations regarding the incidents in service, the 
Board disagrees.  This statement simply recites history as 
reported by the veteran many years after the alleged 
incidents.  While the veteran's friend claims he witnessed 
the veteran having a nightmare, he has demonstrated no 
independent knowledge of the events asserted by the veteran, 
which would serve to corroborate the occurrence of those 
events.  At best, the lay statement merely reflects a 
reiteration of the veteran's own assertions, and, as such, 
cannot serve to corroborate the veteran's claims.

The Board emphasizes, as noted above, that the governing 
legal authority requires a diagnosis of PTSD in accordance 
with § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f).  Here, 
however, there simply is no evidence supporting the veteran's 
assertions that his in-service stressors actually occurred.  
While the Board is sympathetic to the veteran's claim, there 
is no exception within the governing regulation or elsewhere 
that authorizes a grant service connection for PTSD without 
credible supporting evidence that the claimed stressor 
actually occurred.  See Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 396.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

